United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1988
                        ___________________________

                                     Seab Nolen

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 11, 2019
                              Filed: April 30, 2019
                                  [Unpublished]
                                 ____________

Before SMITH, Chief Judge, BENTON and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

       Seab A. Nolen pled guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The district court1 sentenced him

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
as an armed career criminal to 192 months’ imprisonment. He appeals. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       The Armed Career Criminal Act enhances sentences for defendants who
possess firearms after three convictions for a “violent felony or a serious drug
offense.” 18 U.S.C. § 924(e)(1). The term “violent felony” is defined, in part, as a
crime “punishable by imprisonment for a term exceeding one year” that “has as an
element the use, attempted use, or threatened use of physical force against the person
of another.” 18 U.S.C. § 924(e)(2)(B)(i). Nolen was convicted of unlawfully using
a weapon in violation of § 571.030.1(4) RSMo for “knowingly exhibiting, in the
presence of one or more persons, in an angry or threatening manner, a weapon readily
capable of lethal use.” He contends this conviction is not a violent felony under the
force clause. This court reviews the issue de novo. See Jones v. United States, 870
F.3d 750, 752 (8th Cir. 2017).

       Nolen’s argument is without merit. This court repeatedly has held that a
“conviction for unlawful use of a weapon in Missouri” under § 571.030.1(4) RSMo
is “a conviction for a violent felony under § 924(e).” United States v. Swopes, 892
F.3d 961, 962 (8th Cir. 2018). See United States v. Hudson, 851 F.3d 807, 808 (8th
Cir. 2017) (holding the same). Nolen believes these decisions were wrongly decided.
But this court is bound by them. See United States v. Parrow, 844 F.3d 801, 804 (8th
Cir. 2016).

                                    *******

      The judgment is affirmed.

                       ______________________________




                                         -2-